

115 HR 2164 IH: Medical Device Safety Act
U.S. House of Representatives
2017-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2164IN THE HOUSE OF REPRESENTATIVESApril 26, 2017Mr. Fitzpatrick (for himself, Ms. Slaughter, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act with respect to liability under State and local
			 requirements respecting devices.
	
 1.Short titleThis Act may be cited as the Medical Device Safety Act. 2.Liability under state and local requirements respecting devices (a)AmendmentSection 521 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360k) is amended by adding at the end the following:
				
 (c)No effect on liability under state lawNothing in this section shall be construed to modify or otherwise affect any action for damages or the liability of any person under the law of any State..
 (b)Effective date; applicabilityThe amendment made by subsection (a) shall— (1)take effect as if included in the enactment of the Medical Device Amendments of 1976 (Public Law 94–295); and
 (2)apply to any civil action pending or filed on or after the date of enactment of this Act. 